Title: To John Adams from George Cornell, 7 October 1799
From: Cornell, George
To: Adams, John



May it please Your Excellence
Portsmouth Rhode Island 7th. October 1799

I humbley Beg Leave to Leay Before your Excellence my faithfull Services in the Brittish fieald—and hope my Great Knowledge in the Art of War, Will intitle me to Some favours of your Excellence to permote me in the field of this my Own Country: I Beg Leave to acquaint your Excellence that in 1758 I went into the Army and Ensign, in the Sixteenth year of my age—and at the Action of Ticontoroga I was Wounded and Our Army Beat—and By the Great Slaughter of the Officers of the Rhode Island Regiment that in the Spring 1759 I was Advanced to Leiut. of Granidiers—and in the year 1763 I was a Capt of a Company for Dureing the War and in 1764 in the Winter I Lay at Orswago With my Company—and the Indians Broak War—and I Went forward with General Amhast first Ade De Camp, Major Delyel To Detroyt—there he was killed—I Was in all the Indian War untill Aprile 1765 the Indians then Settled a peace with us and We Returned home—I was at the Takeing of almose all Canidia Save quebeck it Self—In 1762 and 1763 I acted as a Deputy Enginear in the Brittish field, With Capt Sowers of Enginears—I am allowed to be a Good Draftsman, and am Well Acquainted in fortifications—I Could Wish your Excellence Would Be pleased to Give Me Some Appointment, Such as your Excellence Shall think Me Worthy of—and I Will Take it—your Excellence Will Never Get a man of More Experience and One So faithfull—I hope my Long and faithfull Services Will endear me to your Excellincys favour and protection. I have not applyed to Any person to Recommend me to your Excellencey—But have Waited With a long Expectation that my friends Would Give your Excellence a faithfull accot. of my Long Services and Good ability as a Soldier—I hope if your Excellence has Any More appointments to Make—I hope your Excellence Will Number Me as One of your faithfull Subjects—for Which appointment my faithfull Bosom Shall Ever be in Duty Bound—
your Excellences Most Humble and Devoted Servant

George CornellI Wish I had the Command at Orswago, or, elseware I would Be faithfull to the Last moment